DETAILED ACTION
Claims 1-11 are pending. Claims 1, 3, 4, 7, 8, 10, and 11 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on December 16, 2021.  As directed by the amendment: claims 1, 3, 4, 7, 8, 10, and 11 have been amended.  Thus, claims 1-11 are presently pending in this application.
Applicant’s amendment to the claims has overcome the claim objections.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejections.
Applicant’s amendment to the claims has overcome the 35 USC §102(a)(1) rejections, however, the claims are rejected over Ahn in view of a different interpretation.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant argues regarding the previous interpretation where the rods are considered engagement portions.  In the rejection below, different components are considered the engagement portions and guide portions and thus the argument regarding the rods is moot.  
Claim Objections
Claims 7 and 11 are objected to because of the following informalities:  claim 7 recites “attached to body member” in line 2 which should be “attached to the body member”.  Claim 11 recites “in the state where retaining member” in line 3 which should be “in the state where the retaining member”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (US 20040180987).
Regarding claim 1, Ahn describes a cap frame (cap holding device 100) comprising: 
a body member (holding member 110) including a curved wall, the curved wall having an arc shape and extending in a particular direction (see annotated Fig. 3 below); 

a clamping portion (120, 130) made of elastic material (member 120 is elastic, para. 0066), the clamping portion configured to, in the state where the retaining member is attached to the body member, be elastically deformed in conformance with the curved wall and press, toward the curved wall, the cap sandwiched between the curved wall and the clamping portion (see para. 0066 explaining how the band is utilized); and 
a first engagement portion (shaped fixing part 125) and a second engagement portion (shaped fixing part 126) disposed at end portions of the clamping portion (are at the ends of the clamping portion) in the particular direction in the state where the retaining member is attached to the body member (see Fig. 6, align with the direction of the body member); and
an attaching portion (flange 113) disposed at at least one of the body member (110) and the retaining member, the attaching portion (113) configured to be removably attached to a moving mechanism of an embroidery machine (see Fig. 8 depicting attachment to an embroidery machine), 
wherein the body member (110) further includes: 
a third engagement portion and a fourth engagement portion (see annotated Fig. 3, upper and lower surfaces of flange at that particular location) configured to: 

in a case where the third engagement portion and the fourth engagement portion are in engagement with the first engagement portion (125) and the second engagement portion (126) (when in configuration of Fig. 6), respectively, of the retaining member (120/121) with the clamping portion (120) conforming to the curved wall, restrict the retaining member and the body member from moving relative to each other, thereby fastening the retaining member to the body member in conformance with the body member (the portions 125 and 126 assist in maintaining the relative relationships between the retaining member and body member); and 
in a case where the third engagement portion and the fourth engagement portion are out of engagement with the first engagement portion (125) and the second engagement portion (126), respectively, of the retaining member, allow the retaining member and the body member to move relative to each other (when not in a clamped state, the member 120/121 can move with respect to the body member); 
a first guide portion (see annotated Fig. 7, outer edge of the flange at the location just above 125 in Fig. 3) defining a movable direction of the first engagement portion as a first guide direction (see annotated Fig. 3 below) toward the third engagement portion and a direction opposite to the first guide direction (can move back and forth); and 

wherein the first engagement portion is guided by the first guide portion in a tangent direction (is tangent to the shape of the body member) of the arc shape of the body member and the second engagement portion is guided by the second guide portion in the tangent direction (is tangent to the shape of the body member).

    PNG
    media_image1.png
    690
    1012
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    774
    593
    media_image2.png
    Greyscale

Regarding claim 2, the cap frame of Ahn describes wherein the third engagement portion is configured to engage the first engagement portion at one of a plurality of 
Regarding claim 5, the cap frame of Ahn describes wherein the first guide portion includes a first wall (see annotated Fig. 7) extending in the first guide direction, and wherein the second guide portion includes a second wall extending in the second guide direction (see annotated Fig. 7).  
Regarding claim 6, the cap frame of Ahn describes wherein a distance between the first guide portion and the second guide portion in a width direction decreases in a direction opposite to a convex direction of the curved wall (see annotated Fig. 6 below), wherein the width direction is perpendicular to both an attaching direction (into and out of page, Fig. 6) and the convex direction (is perpendicular to page), and the attaching direction is directed from one side of the cap frame, in which the curved wall is provided, toward the other side of the cap frame, in which the attaching portion is provided. (extends from a front to a back).

    PNG
    media_image3.png
    664
    649
    media_image3.png
    Greyscale
 
Regarding claim 7, the cap frame of Ahn describes wherein in the state where the retaining member is attached to body member with the clamping portion conforming to the curved wall of the body member (as shown in Fig. 6), a distance between the first engagement portion (125) and the second engagement portion (126) in the width direction decreases in the direction opposite to the convex direction (distance decreases, see annotated Fig. 6 above).

wherein in the state where retaining member (120, 121, 130) is attached to the body member (110), each of the plurality of protrusions (120a, 131, 135) extends toward the curved wall (extend toward the curved wall), wherein the plurality of protrusions are aligned along the particular direction (aligned along the curved wall), wherein one or more of the plurality of protrusions (see annotated Fig. 4 below) that are disposed at the end portions of the clamping portion protrude toward the body member (are closer to the body portion) more than the remainder of the plurality of protrusions that are disposed closer to the center of the clamping portion (131 and 135 are larger and extend toward the center more than the other protrusions). 

    PNG
    media_image4.png
    622
    585
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 20040180987).
Regarding claim 10, the frame of Ahn does not explicitly describe wherein a maximum distance between end portions of the curved wall in a width direction is 13 cm or less, wherein the width direction is perpendicular to both an attaching direction and a convex direction of the curved wall, and the attaching portion is directed from one side of the cap frame, in which the curved wall is provided, toward the other side of the cap frame, in which the attaching portion is provided. 
It is known that people have different sized heads, which require different sized hats.  It therefore would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the size of the frame to correspond to the size of the cap to be embroidered.  Furthermore, Ahn depicts that the end of the wall gap is smaller than the overall diameter of the body member such that, although not explicitly depicted, it would be well within the grasp of one having ordinary skill in the art at the time of filing to have adjusted the spacing depending on the size of hat being embroidered.  
Allowable Subject Matter
Claims 3 and 4 are allowed.
s 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732    

/ALISSA L HOEY/Primary Examiner, Art Unit 3732